ORRICK, HERRINGTON & SUTCLIFFE LLP THE ORRICK BUILDING 405 HOWARD STREET SAN FRANCISCO, CALIFORNIA94105-2669 tel415-773-5700 fax415-773-5759 www.orrick.com Brett Cooper (415) 773-5918 bcooper@orrick.com August 22, 2008 VIA EDGAR & FEDERAL EXPRESS Securities and Exchange Commission 100 F Street, N.E. Mail Stop Washington, DC 20549 Attention:William Thompson Re: TC PipeLines, LP Form 10-K for the Fiscal Year Ended December 31, Filed February 28, 2008 Form 10-Q for Fiscal Quarter Ended March 31, Filed April 30, 2008 File No. 0-26091 Dear Mr.
